FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 May 15, 2015 Filed via EDGAR (CIK # 0000872625) U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. RE: Franklin Strategic Series (“Registrant”) File Nos. 033-39088 and 811-06243 Dear Sir or Madam: On behalf of the above-referenced Registrant, submitted herewith under the EDGAR system, please find Post-Effective Amendment No. 73 to the Registrant's Registration Statement on Form N-1A (Amendment), which is being filed under the Securities Act of 1933, as amended (1933 Act), and the Investment Company Act of 1940, as amended (1940 Act). The Amendment is being filed in order to register shares of a new series of the Registrant for public sale under the 1933 Act. The new series will be called the Franklin Flexible Alpha Bond Fund (the Fund). The Fund will offer five share classes, Class A, Class C, Class R, Class R6 and Advisor Class. The Fund’s goal will be to seek total return through a combination of current income and capital appreciation. The Fund’s investment goal is non-fundamental and therefore may be changed by the Trust's board of trustees without shareholder approval.
